PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/107,269
Filing Date: 21 Aug 2018
Appellant(s): Pharmalto, LLC



__________________
Wei Wei Jeang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/06/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Under 35 U.S.C. 112, first paragraph:
	Claim 1 recites the limitations “a prescription interface configured to receive a pharmaceutical prescription for the patient submitted by a healthcare provider, verify the submitted pharmaceutical prescription, and request and receive approval for the submitted pharmaceutical prescription.”
Under 35 U.S.C. 112, second paragraph:
Claim 1 limitations “a data aggregator configured to,” “a prescription interface configured to,” “a pharmacy reconciliatory configured to,” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 recites “an actionable data engine configured to automatically take action….the web interface and the care app configured to provide strictly controlled access to the care plan.”  Examiner is unable to determine how the actionable data engine also contains the web interface and the care app configured to provide strictly controlled access to the care plan.  Examiner asks the Applicant to provide explanation.
Claim 10 recites the limitation “a challenge engine configured to encourage…via the care app.”  Examiner is unable to figure out since the system comprises the care app and also the challenge engine, how does the care app provide the challenge engine?
Claim 12 recites the limitation “a behavior modification engine…via the care app.”  Examiner is unable to figure out since the system comprises the care app and also the c behavior modification engine, how does the care app provide the behavior modification engine?
Claim 18 recites the limitation “interfacing with a first responder emergency first responder submitting requests.”  Examiner is unable to interpret the first responder emergency first responder.  Is the method the following: interfacing with a first responder emergency app, the first responder submitting requests?  Examiner asks the Applicant to provide an explanation.
(2) Response to Argument
A. Appellants argue that claims 1-27 do not lack support or enablement.
	Appellant argues that the Office Action asserts that prior-filed application 14/822,862 fails to provide adequate support or enablement and therefore the present application has not received the benefit of an earlier filing date under 35 U.S.C. 120.  Examiner states that the notice of priority in Non-Final Rejection provides the features that were not given the priority date of ‘862.  
B.  Appellant argues that claims 1-17 satisfy the written description requirement.
	Appellant states that figure 7 and para. 53 provide support for “a prescription interface.”  Examiner states that para. 53 provides a web-enabled computing device with a web client browser and Examiner interprets the browser to be the prescription interface.
	Appellant states that figure 51 provides support for “a pharmacy reconciliator.”  Examiner states that while the specification teaches checking prescription against current medications, supplements, and health history, it fails to teach the actual element of a pharmacy reconciliatory.  There is no support of a structure like a pharmacy reconciliator to carry out the claimed invention; the specification provides support for the steps, but not the actual reconciliator.
C. Appellant argues that claims 1-27 are not indefinite.
	Examiner has withdrawn the rejections of indefinite against claims 1, 10, 12, and 18.
Examiner maintains rejections for claims 14-15, 19, and 27.  
	Appellant argues that specification at para. 44 shows support for claim 19, “verifying the access rules.”   Examiner disagrees.  Para. 44 of the specification while explains the verification against the access control list, the claim limitations are indefinite in that it does not explain that the information about the requester is being verified against access control list.  Examiner maintains the rejection.
D. Appellant argues that claims 18-27 are patent eligible under 35 U.S.C. 101
	Appellant argues that the system are grounded in web-enabled computer devices and databases and therefore does not contain a mental process.  Examiner states that while the specification provides a software application or an app executed on a computing device,  which are in the physical realm of things, it is clear, from the claims themselves and the specification, that these limitations require no improved computer resources to have invented, just already available computers, with their already available basic functions, to use as tools in executing the claimed process.  Neither the claims nor the specification calls for any parallel processing system different from those available in existing systems.  Using a computer to provide database access embodies the most basic functions of a computer.  All of these computer functions are well-understood, routine, and conventional activities previously known to the industry.  Each step does no more than require a generic computer to perform conventional computer functions.  These recited functions are performed by processing components that are disclosed as “a computing device such as a mobile telephone, tablet computer, laptop computer, desktop computer, or other suitable computing devices (spec para. 18).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on ... a computer,’ . . . that addition cannot impart patent eligibility.”) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 82 (2012)); see Guidance, 84 Fed. Reg. at 55 & n.30.  The lack of details about these elements also indicates that the above-mentioned elements are generic computer components. See Intellectual Ventures ILLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”).  Appellant does not assert that there is any unconventional use of a computer, and the use of conventional computer components to perform conventional steps to implement an abstract idea has repeatedly been found to not make an abstract idea patent eligible. See Alice, 573 U.S. at 217-18 (Instructing one to “apply” an abstract idea and reciting no more than generic computer elements performing generic computer tasks does not make an abstract idea patent eligible.).
	Appellant argues that claims 20-21, 23, 25-27 recites features that cannot be performed in the human mind.  Examiner states that the claim uses the computer as a tool to carry out generic functions, such as receiving a machine-readable code, receiving information through RFID, receiving information wirelessly, etc..  Appellant does not assert that there is any unconventional use of a computer, and the use of conventional computer components to perform conventional steps to implement an abstract idea has repeatedly been found to not make an abstract idea patent eligible. See Alice, 573 U.S. at 217-18 (Instructing one to “apply” an abstract idea and reciting no more than generic computer elements performing generic computer tasks does not make an abstract idea patent eligible.).
	Appellant argues that claim 18 is directed to an improvement of security, access control, and information exchange of medical records stored in a database that is owned and controlled by a patient.  The alleged improvement that the Appellant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving, accessing, and processing information for which a computer is used as a tool in its ordinary capacity.  Here, the Appellant is not trying to cure a shortcoming in existing computer technology.  The Appellant does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in independent claim 18.  The “processor,” is used merely as tools to perform the abstract idea, but “[n]o matter how much of an advance in the [medical technology] field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non- abstract application realm.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018).
	Appellant argues that similar to Enfish, claim 18 is directed to a “technology-based solution” rather than an abstract idea based solution.  Examiner disagrees.  The present application does not involve more than a generic utilization of well-known functions of a computer, including the particular arrangement/combination of functions, and therefore does not involve any invention or ingenuity in any program or operation of a computer, or implementation by a computer to operate the method.
E.  Appellant argues that claims 1-27 are patentable over Neagle ‘695 and Ciarniello
	Appellant argues that ‘695 patent is not prior art to the present application and cannot serve as the basis for an obviousness rejections.  Examiner disagrees.  MPEP 2133.01 states “When applicant files a continuation-in-part application, none of whose claims are supported by the parent application under pre-AIA  35 U.S.C. 112, first paragraph, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under pre-AIA  35 U.S.C. 102(b). Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986).
Any claim that only contains subject matter that is fully supported in compliance with the statutory requirements of pre-AIA  35 U.S.C. 112, first paragraph, by the parent application of a CIP will have the effective filing date of the parent application. On the other hand, any claim that contains a limitation that is only supported as required by pre-AIA  35 U.S.C. 112, first paragraph, by the disclosure of the CIP application will have the effective filing date of the CIP application. See, e.g., Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344, 104 USPQ2d 1641 (Fed. Cir. 2012) (patent issuing from parent application was relied upon as prior art against the claims in CIPs that did not find support in the parent application); Studiengesellschaft Kohle, m.b.H. v. Shell Oil Co., 112 F.3d 1561, 1564, 42 USPQ2d 1674 (Fed. Cir. 1997) ("To qualify for an earlier filing date, section 120 requires, inter alia, that the earlier-filed U.S. patent application contain a disclosure which complies with 35 U.S.C. § 112, p 1 (1994) for each claim in the newly filed application. Thus, this benefit only applies to claims that recite subject matter adequately described in an earlier application, and does not extend to claims with subject matter outside the description in the earlier application.").” 

Examiner also points out that no arguments were filed for the Double Patenting rejection in Non-Final Office Action dated 7/19/2021.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/FONYA M LONG/Supervisory Patent Examiner, Art Unit 3626     
                                                                                                                                                                                                   /Vincent Millin/
Appeal Practice Specialist



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.